 Case 1:20-cv-00988-RJJ-PJG ECF No. 10, PageID.31 Filed 10/30/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

COREY BLOCKER,

             Plaintiff,                              Hon. Robert J. Jonker

v.                                                   Case No. 1:20-cv-988

STATE OF MICHIGAN, et al.,

            Defendants.
_________________________________/

                          REPORT AND RECOMMENDATION

      Plaintiff initiated this action on October 15, 2020, against the State of

Michigan, Governor Gretchen Whitmer, and Bank of America.               (ECF No. 1).

Because Plaintiff has been permitted to proceed as a pauper (ECF No. 7), the Court

has reviewed Plaintiff s complaint pursuant to 28 U.S.C.      1915(e)(2) to determine

whether it is frivolous, malicious, or fails to state a claim upon which relief can be

granted. Pursuant to 28 U.S.C.       636(b)(1)(B), the undersigned recommends that

Plaintiff’s complaint be dismissed for failure to state a claim and for lack of subject

matter jurisdiction.

                                    BACKGROUND

      On May 19, 2020, Plaintiff initiated an action against the State of Michigan

and Governor Whitmer. Blocker v. State of Michigan, 1:20-cv-444 (W.D. Mich.). On

July 6, 2020, the Court dismissed that action on the ground that it failed to state a

claim on which relief may be granted. On August 17, 2020, Plaintiff initiated a
                                            1
 Case 1:20-cv-00988-RJJ-PJG ECF No. 10, PageID.32 Filed 10/30/20 Page 2 of 3




separate action styled as a “collateral attack” on the judgment dismissing his

previously filed action. Blocker v. State of Michigan, 1:20-cv-772 (W.D. Mich.). On

September 25, 2020, the Court dismissed that action on the ground that it failed to

state a claim on which relief may be granted. Plaintiff has now initiated a third

action “to collateral attack case 1:20-cv-772.”        Plaintiff requests various relief

including that “all involved except the court clerks be hung” for their alleged actions.

       To the extent Plaintiff asserts a claim based on alleged harm caused by the

dismissal of his prior action(s), he has failed to state a claim. Plaintiff’s conclusory

allegations that the Court committed “fraud” in dismissing his prior action(s) is

insufficient. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007); Ashcroft

v. Iqbal, 556 U.S. 662, 677-79 (2009).

       To the extent Plaintiff initiated the present action seeking to appeal the

dismissal of his previous action, jurisdiction for such a claim rests in the Sixth Circuit.

See 28 U.S.C. § 1291 (the “courts of appeals . . . shall have jurisdiction of appeals from

all final decisions of the district courts of the United States. . . .”); see also, Metro

Hydroelectric Co., LLC v. Metro Parks, 541 F.3d 605, 610 (6th Cir. 2008) (“it is to be

presumed that a cause lies outside [a federal court’s] limited jurisdiction, and the

burden of establishing the contrary rests upon the party asserting jurisdiction”).




                                              2
 Case 1:20-cv-00988-RJJ-PJG ECF No. 10, PageID.33 Filed 10/30/20 Page 3 of 3




                                     CONCLUSION

       For the reasons discussed herein, the undersigned recommends that Plaintiff s

complaint be dismissed for failure to state a claim and for lack of subject matter

jurisdiction.

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.         28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                                Respectfully submitted,


Date: October 30, 2020                          /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge




                                            3
